 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. M. Homes, Inc. and San Bernardi-no/Riverside/Imperial Counties District Councilof Carpenters, United Brotherhood of Carpenters& Joiners of America, AFL-CIO. Case 21-CA-15217April 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 18, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter the General Counsel andRespondent filed exceptions and supporting briefsand Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, asmodified herein.Although the Administrative Law Judge found thatthe employees' walkout was protected activity, heconcluded that they had not been discharged andthat the statements made to Respondent on behalf ofall employees by Eisele, a union representative, didnot constitute an unconditional offer to return. Hefound that seven employees subsequently madeindividual unconditional offers to return and thatRespondent violated Section 8(a)(1) by refusing toreinstate these employees, but that, since the remain-ing employees who walked out had not madeunconditional offers to return, the failure to reinstatethem did not violate Section 8(a)(1).'The General Counsel excepts contending that theAdministrative Law Judge erred in failing to findthat Respondent discharged all employees whowalked off the job and that either the union represent-ative made an unconditional request for reinstate-ment or such a request would have been futile. Weagree.On Wednesday, November 3, 1976, after Respon-dent announced production schedules would beincreased, 42 of its 87 production and maintenanceemployees walked off the job demanding a wagel The complaint alleged that Respondent had discharged 42 employees;at the start of the hearing the parties stipulated that 42 named personswalked off the job demanding a raise. Later in the hearing the Administra-tive Law Judge granted the General Counsel's motion to delete one namefrom the list of alleged discriminatees. The Administrative Law Judge foundthat 2 of the remaining 41 alleged discriminatees, James Campbell andRobert Stockhamp, were supervisors within the meaning of Sec. 2(11) of theAct; we agree.235 NLRB No. 67increase. Picketing began the next day. That morningthe employees and Respondent's owners, Spencerand Foley, met to discuss the employees' demands,which included a 25-cent-per-hour raise and thedismissal of Foreman Stark. Respondent's positionwas that there would be no pay raise, but thatemployees who punched in by 11 a.m. would be paidfor the entire day and those who did not have theirtools could return the following morning. Afterdiscussing this offer, the employees sent a messagethat they would return to work if Respondent woulddischarge Foreman Stark as a sign of good faith.Foley replied that "nobody was going to tell him howto run the plant ...and that anybody who walkedout was out of a job." After receiving this message,the employees offered to return for a 10-cent raise;Foley rejected their offer.On November 5 the picketing continued. EmployeeMargaret Shack, who had walked out on Wednes-day, reported to work at the usual time. Uponfinding her timecard missing, she went to the officewhere Foreman Stark told her that she had beenterminated. She stated that she was reporting inreliance on Foley's statement that employees report-ing that morning would be permitted to return towork; Production Manager Poindexter then told herthat everyone who had walked out had been terminatedand that there would be no exceptions. At 10 a.m. thatmorning Respondent distributed final checks to thestriking employees.That afternoon a representative of the CarpentersUnion, Eisele, met with the employees and offered torepresent them if they would sign authorizationcards. After cards were signed, Eisele and threeemployees went to the plant to speak to the owners.Neither of the owners was present but Eisele talkedto Spencer on the phone. That credited evidence2showed that, in talking to Spencer, Eisele stated hewanted the employees to go back to work; and thatSpencer stated emphatically that he wouldn't rehireanybody who had been out of work. The phoneconversation continued for half an hour, with Eiselerepeatedly requesting a meeting and Spencer reiterat-ing his position that no one who walked out would berehired. Respondent's comptroller, who was presentwhile Eisele spoke with Spencer, and two employeeswho had accompanied Eisele testified that in thecourse of the conversation Eisele used the words"bargain" and "negotiate." Later that afternoon2 Although the Administrative Law Judge found that Eisele's testimonywas "something less than crystal clear and tends to being equivocal," hespecifically credited Eisele's testimony that he "wanted the people to goback to work and Mr. Spencer told me emphatically that he wouldn't rehireanybody that had been out of work."648 F. M. HOMES, INC.Eisele again spoke with Spencer by phone and asubstantially similar conversation took place.On November 9, 1976, eight picketers, includingCampbell and Stockhamp, met with Foley and madeindividual unconditional offers to return to work.Foley said he would give them his answer the nextmorning. When one of them called back the nextday, Foley's secretary stated that Foley said that theyall had been terminated and that anyone who was on thepicket line could not come back to work under anycircumstances. That same morning, November 10,employee Margaret Shack went to the office seekingto return to work and was told by the secretary thather position had been filled and that any position shecould hold had been filled. Employee EdwardScanlon also went to the plant that day to apply forhis job and likewise was told by the secretary that hisjob had been terminated and would be filled bysomeone else.Based on the foregoing, we find that Respondentdischarged all employees who walked off the jobdemanding a wage increase. Respondent repeatedlystated that any employee who had walked off wasterminated and reiterated its unchanged and un-equivocal position three times on November 5 and10. Moreover, Respondent's conduct was entirelyconsistent with these statements for it refused toreinstate all the employees who offered to return.We also reject the Administrative Law Judge'sfinding that Eisele did not make an unconditionaloffer to return for the employees because he em-ployed the terms "bargain" and "negotiate" in thesame conversation. Expressions of a desire to repre-sent employees in collective bargaining are notincompatible with an unconditional offer to returnmade on their behalf.3The Administrative LawJudge specifically found that Eisele wanted theemployees to go back to work4and that Spenceremphatically stated to Eisele that no one who hadwalked out would be rehired. Further, there is notestimony indicating Eisele attached any conditionsto his statements regarding his desire to see theemployees return to work.In our opinion it is clear that after November 5 anyoffer to return would have been futile, as the messageof futility had been clearly conveyed by Respon-3 We reject the Administrative Law Judge's inference that "much morethan a simple and straight forward unconditional offer to return to work...must have occurred because ...the conversation ...lastedapproximately 30 minutes" and Respondent's contention that subsequentindividual unconditional offers to return to work would not have been madehad Eisele's statement been an unconditional offer. In our view, neither thelength of this discussion nor the subsequent individual offers is inconsistentwith an unconditional offer on behalf of all employees.4 As found by the Administrative Law Judge. nothing in the Actprecludes a minority representative from acting as the employees' agent forthe purpose of requesting reinstatement. N. LR.B. v. Phaostron Instrumentand Electronic Company. 344 F.2d 855 (C.A. 9, 1965), enfd. 146 NLRB 996dent's statements to Shack and Eisele that employeeswho had walked off would not be rehired and that noexceptions would be made. That such was the casewas proved by Respondent's rejection of all theoffers made on November 10.5Accordingly, we find that by discharging employ-ees who engaged in protected concerted activity, andby failing to reinstate them upon an unconditionaloffer to return made on behalf of all employees,Respondent violated Section 8(a)(1). In order toremedy Respondent's unfair labor practices, we shallorder that the unlawfully discharged employees beoffered immediate reinstatement and we shall alsoorder backpay from November 5, 1976, until a validoffer of reinstatement,6to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon as prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).7We shall also order Respondent to cease and desistfrom in any other manner infringing upon itsemployees' rights guaranteed in Section 7 of the Act.We find that such a broad order is necessary tosatisfy the remedial objectives of the Act because thediscriminatory discharges reveal an attitude of oppo-sition to the purposes of the Act.ORDER8Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby adopts as its Order therecommended Order of the Administrative LawJudge, as modified below, and hereby orders that theRespondent, F. M. Homes, Inc., Edgemont, Califor-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraphs l(a) and (c) and substitutethe following:"(a) Discriminating against employees who engagein protected concerted activities by discharging andrefusing to reinstate employees who make uncondi-tional offers to return to work after having engagedin strike activities to protest working conditions.""(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act."(1964); N.LR.B. v. I. Posner, Inc., 304 F.2d 773 (C.A. 2, 1962). enfg. inrelevant part 133 NLRB 1567 (1961).I It is well established that discharged strikers are not required to makean offer to return when to do so would be futile. Eagle International Inc., 221NLRB 1291 (1975). Nor would a futility finding be precluded by the factthat some of the employees subsequently made individual offers to return.Cf. Evergreen Helicopters, Inc., 223 NLRB 317 (1976).6 Eagle International, Inc., 223 NLRB 29 (1976); The Colonial Press, Inc.,207 NLRB 673(1973); Courtesy Volkswagen, 200 NLRB 84 (1972).7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).8 N.LR.B. v. Enrwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).649 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Delete paragraphs 2(a), (b), and (d), substitutethe following as paragraph 2(a), and reletter thesubsequent paragraphs accordingly:"(a) Offer to employees discharged for engaging instrike activities to protest working conditions imme-diate and full reinstatement to the job or positionformerly held by each of them, or, if that job nolonger exists, to a substantially equivalent positionwithout prejudice to their seniority rights and otherrights and privileges, discharging, if necessary, anyreplacements, and make each whole for any loss ofpay he or she may have suffered by reason ofRespondent's November 5, 1976, refusal of theunconditional application made on behalf of allemployees, from November 5, 1976, to the date of avalid offer of reinstatement, in conformity with theDecision herein."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, it has been decided that weviolated the National Labor Relations Act, and wehave been ordered to post the following:WE WILL NOT discriminate against employeeswho engage in protected concerted activities bydischarging and refusing to reinstate employeeswho make unconditional offers to return to workafter having engaged in strike activities to protestworking conditions.WE WILL NOT inform employees who engage inprotected concerted activities who seek to returnto their jobs that they have been terminated.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under Section 7 of the Act.WE WILL offer to the employees discharged forengaging in strike activities to protest workingconditions immediate and full reinstatement totheir former positions, or, if those jobs no longerexist, to substantially equivalent jobs withoutprejudice to seniority or other rights and privi-leges, discharging, if necessary, any replacements,and make them whole for any loss of pay theymay have suffered by reason of our refusal toreinstate them.F. M. HOMES, INC.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Riverside, California, on April 12,13, and 14, 1977. The charge was filed by San Bernardi-no/Riverside/Imperial Counties District Council of Car-penters, United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (herein called the Union), on Novem-ber 10, 1976.' On December 17 a complaint issued allegingthat F. M. Homes, Inc. (herein called Respondent),violated Section 8(a)(l) of the National Labor RelationsAct, as amended, by discharging some 42 named strikersbecause they had engaged in protected concerted activities,refused to reinstate said employees after the Union madean unconditional offer to return to work on their behalf,refused to reinstate individuals who made further uncondi-tional offers to return to work, and threatening to termi-nate employees because they engaged in protected concert-ed activities. On December 23 Respondent filed its answerdenying the commission of any unfair labor practices asalleged in the complaint.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation engaged in the manufactureof mobile homes and maintains a facility located at 22135Alexandra Street, Edgemont, California. In the course andconduct of its business operations, Respondent annuallysells and ships goods and products valued in excess of$50,000 directly to customers located outside the State ofCalifornia. Respondent's answer admits, and I herewithfind, Respondent to be, and at all times material herein tohave been, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I herewithfind, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe primary issue is one of discerning fact from fiction inlight of the confusing and conflicting testimony andthereafter to determine which employees, if any, madeunconditional offers to return to work. A collateral issueconcerns a determination of the status, employee vis-a-visI Unless otherwise specified, all dates hereinafter shall refer to thecalendar year 1976.650 F. M. HOMES, INC.supervisor, of two involved individuals, Robert Stockhampand James Campbell.B. The EvidenceThe Company commenced operations in March, and inearly October Joe Foley and Jack Spencer became its newowners. Edward Warne is Respondent's controller andgeneral office manager and was employed by the formerowners in a similar capacity. Bill Poindexter is theproduction manager and Jim Stark is a foreman forRespondent. Foley, Spencer, Poindexter, and Stark areeach alleged, and admitted, to be supervisors within themeaning of Section 2(11) of the Act and agents ofRespondent within the meaning of Section 2(13) of the Act,and I so find.Although not always met, prior to November 3 Respon-dent's regular production quota was four mobile homefloors a day. Information regarding an increase in produc-tion schedules was generally communicated to all employ-ees on November 3. During that morning's break, whichoccurred at 9:20 a.m., some of the employees decided theywould like to have a meeting to talk about getting a raise.One of the employees, Eugene Carrillo, made an an-nouncement on the intercom for all employees to go to theproduction area by the lunch room. Some 30 to 40employees gathered there. Within a few minutes, BillPoindexter joined the group and inquired as to why theywere not at work. Eugene Carrillo stated that they,"wanted to have a meeting about getting a raise because wewere going up in production and that means we wouldhave to be putting out another floor a day, and that wewanted to talk about a raise." Poindexter replied by sayingthey were supposed to be working and he wanted them togo back to work and when they reached five floors a daythere would be a bonus system. James Campbell spoke upon behalf of the employees and in essence said that theyhad previously been promised bonuses which had not beenforthcoming. Poindexter replied that he did not want todiscuss it; that he wanted the employees to go back to workor punch out. Thereafter, a number of employees proceed-ed to punch out and gathered in the parking lot.2Shortly thereafter, Warne approached the group in theparking lot and inquired concerning their grievances. Hewas told that they had wanted to talk about a 25-cent raisebut that Poindexter had told them either to go back towork or hit the clock. This conversation was concludedwhen Warne told them to either "go back to work, go backin or get off the parking lot." The employees moved acrossthe street where there was an abandoned restaurant andtalked about getting a raise. They decided that they wouldtalk to some of the people who remained inside duringbreak time and at lunch time. That afternoon about 4o'clock, the employees went to Margaret Shack's house,which was just about a block away from the plant, to makea list of their grievances.Early the next day the individuals again met at thevacant restaurant and decided to set up a picket line inorder to encourage some of the employees to join them.32 The parties hereto stipulated to the date and time each of the 42employees named in the complaint punched out. The timecards carried thenotation "walked off job demanding a raise. 11-3-76. with the initials 'S.K.'"Early that morning, apparently through the intercedingefforts of an employee who had remained at work, RichardGarcia, a meeting was arranged between the dissidentgroup of employees and top management -Foley,Spencer, and Warne. As can best be discerned, the meetingwas reasonably friendly with inquiries from the employeesregarding change of insurance benefits, their desire to haveForeman Stark terminated, and general working conditionsincluding a salary raise. Members of management soughtto explain the various problems as they were raised by theemployees and Foley asked the employees to give the newmanagement a chance to resolve their problems. Foleyinformed the group that if they punched in by 1 a.m. theywould receive pay for the entire day and for those who didnot have their tools they might return the followingmorning.After the management representatives had departed, therank-and-file employees remained to discuss their nextcourse of action. The employees then decided that theyneeded some sign of good faith. They agreed to return towork without benefit of an immediate wage increase orwithout a written bonus program if Respondent woulddischarge Jim Stark, who seemed to be a real thorn in theside of the dissident employees. Garcia took this requestdirectly to Foley which Foley rejected and said, "Nobodywas going to tell him how to run the plant; it was up to himto make the decisions and if the people didn't want to goback to work, if they wanted a scapegoat, he couldn'tviolate the trust of the other people in the plant, and thatanybody who walked out was out of a job. I was told torelay that to Jim and the group. ..well, to the group. Notspecifically to Jim, but to the group."After advising the employees of Foley's position as toStark, the employees then suggested that Garcia go backand ask for 10 cents --just any kind of good faith-andthat they would be willing to go back to work. Thismessage was delivered to Foley, but was rejected.According to the testimony of Margaret Shack, on themorning of November 5 she reported for work but, whenshe went to punch in, her timecard had been removed fromthe rack and she noted that other timecards of the dissidentemployees were also missing. She testified that she spoke toStark who told her that she had been terminated. When shetold Stark that Foley had said that employees who showedup to work on that morning would be permitted to returnto work, Poindexter, who had overheard her last remarkthen told her that everyone that had walked out had beenterminated and that there would be no exceptions. Accord-ing to the testimony of Ed Warne, the timecards had beenremoved from the timecard rack because he was of theopinion that because of a state law the employees had to bepaid off within 72 hours. He testified, however, that he wasin a position to observe the timecard area on Friday,November 5, and that he did not at any time see MargaretShack. Neither Stark nor Poindexter were called to testifyby the Respondent. Bill Butler, a boyfriend of MargaretShack, testified that he had dropped her off in the parking3 Respondent had approximately 87 production and maintenance em-ployees on its payroll as of November 3.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlot on the morning of November 5 and had observed herwalking toward the timeclock.At or about 10 a.m. that morning, Warne delivered thefinal checks to those employees who contined to remainaway from work.James Campbell testified that there were 30 or 40employees milling about the plant on the morning ofNovember 5 and that they decided that inasmuch as theywere on strike they really didn't know what they weredoing and it might be wise to get in touch with a Union. Hestated that he called the Carpenters Union and thatsometime between 12 m. and I o'clock that day Art Eisele,a special representative of the Union, met with thedissident employees at the abandoned restaurant acrossfrom the plant. According to Campbell's direct testimony:We told him what was happening; that we wanted totalk to him about getting a raise and all that. He saidthat he would give us some cards and that he would tryto negotiate for us if we would sign the union cards so itwould show that he represented us. He would be ourspokesman and negotiate with management.So he left us the cards and gave us some pins and saidhe was going down for lunch and he would be back inan hour or so.We all filled out union cards. He came back; we gavehim the cards, and he asked for a few people. He saidhe was going to go over and talk to the managementabout getting us a raise or getting us back to workrather. He asked for a few people from the crowd toaccompany him to the plant when he went to talk to theowners.According to Campbell, who accompanied Eisele, theyfirst asked to speak to Ed Warne and told him that theywould like to talk to one of the owners. After Warneadvised them that the owners weren't there they went toFoley's office and placed a call to Spencer. When Camp-bell was asked to relate what he heard Eisele say to Spencerhe replied as follows:He told him he would like to see the people on thestreet back to work. I recall that he says when he seespeople on the street, wanting to go to work, and theyare refused work, that there is evidently a problem.He was trying to set up a meeting with Spencer todiscuss it; to negotiate.He kept trying to set the meeting up; he kept repeatingI would rather talk to you in person. That was about it.Following the phone call they departed the office and onthe way out Campbell testified that Eisele said "thatSpencer said that we had been terminated."The picketing continued, and on the following Monday-which would have been November 8 -a representativeof the Aluminum Workers Union appeared on the sceneand they talked to him for some 20 or 30 minutes. It was atthis point in Campbell's testimony that he said theemployees made inquiries of the Aluminum Workers unionrepresentative concerning unemployment compensationand were told that they "would have to make an uncondi-tional offer of return to work." According to Campbell,around noon on November 9 they were talking to one ofthe security guards and told him that they wanted to comeback to work. Campbell stated that the security guard saidhe would take down the names of those employees whowanted to return to work and give them to managementand someone would come out and talk about it. Campbellstated that the names of the other employees presentbesides himself were Ronnie Campbell, Margaret Shack,June Ladd, Bonnie Orosco, Bob Stockhamp, Mike Cole,and William Thomas. The security guard took the list intothe plant and returned to advise the group that Foley hadsaid he would set up a meeting for 3 o'clock that same dayif they got their picket signs out of there and totallydisappeared until 3 o'clock.The group met with Foley at 3 p.m. and "told him wewanted to go back to work under any circumstances; toldhim we didn't want a raise; we told him we didn't want JimStark; we just wanted our jobs back." Foley said he wouldlet them know at 10 o'clock the next morning.According to Campbell, the next morning he called andtalked to Foley's secretary, telling her that he wanted toknow "what the answer was that Foley gave about us goingback to work." The secretary said that Foley said thatanyone who was on the picket line could not come back towork under any circumstances; that Foley had said you allhave been terminated.According to Margaret Shack that same morning shewent to the office in person to see about returning to work.The secretary told her that her position had been filled andthat any position she could hold with Respondent had beenfilled.Within the next few days, the striking employees discon-tinued their picketing activities.Eisele was called by the General Counsel and testifiedthat he was a special representative for the California StateCounsel of Carpenters and that he had responded to atelephone call from the employees requesting the assistanceof a union representative. He testified that he went to theabandoned restaurant across the street from the Respon-dent's plant and there met with a number of employeeswhom he told he would be glad to represent, but that first itwould be necessary for them to complete authorizationcards. Cards were distributed and he left to get some lunchwhile the employees talked it over and decided whether ornot they were going to sign cards. Upon his return, anumber of cards had been signed and he stated that heassisted others in signing their cards and then he, alongwith James Campbell and two women employee-represen-tatives, went to the plant to talk to management. Eisele saidthat after meeting Warne they were taken into an officeand there Spencer was called on the telephone. He testifiedthat he talked to Spencer for perhaps a half hour and thathe "wanted the people to go back to work and Mr. Spencertold me emphatically that he wouldn't rehire anybody thathad been out of work." Eisele continued, "he was veryemphatic that anybody that worked for him who left, hewouldn't rehire. A couple of times I thought I had himconvinced to meet with me." Eisele stated that Spencer652 F. M. HOMES, INC.agreed to call him again in the afternoon. This was doneand according to Eisele the afternoon conversation lastedapproximately a half hour and was very much a repetitionof the conversation between the two in the earlier part ofthe day. On cross-examination, Eisele acknowledged thatin talking to Spencer he had told him that he (Eisele) wasready to sit down and negotiate a contract.Ronald Campbell, a brother of James Campbell, testifiedconcerning the events of November 9 when he, along withseveral others, had given their names to the security guardfor the purpose of making an unconditional offer to returnto work. The balance of his testimony was merely aconfirmation of the sequence of events leading up to thewalkout which are not in serious dispute and thus need notbe repeated here.Eugene Carrillo testified that he had gone to theRespondent's plant in the middle of December because hehad heard rumors regarding letters having been sentoffering employees an opportunity to return to work.Carrillo stated that Warne came out and showed him acopy of the certified letter which had been sent to himearlier and advised him that his job had been filled, andthat at the present time there were no job openings but hewould notify him if there was an opening to be had in thefuture. He had not heard anything further from theCompany.Edward Scanlon testified that he went to Respondent'splant on November 10 to apply for his job and there wastold by a secretary that he had walked out, his job had beenterminated and would be filled by someone else. Theremainder of his testimony related to the fact that he hadnot received a copy of the Company's letter of November28 offering reinstatement. His testimony indicated that hehad changed address and had not made provisions for aproper forwarding of his mail to his new address. Based onScanlon's own testimony I am unable to regard Respon-dent at fault because he did not receive a letter offering himan opportunity to return to work.Edward Warne was the only witness called by Respon-dent. His testimony regarding the events prior to and thefirst 2 days of the walkout are not substantially differentfrom that heretofore set forth and need not be repeatedhere. Warne testified that he arrived for work at about 6:30a.m. on November 5 and, after talking to the securityguards, was concerned with the number of people that weregoing to report for work. He testified, "I was generally allover the place. I would observe it [the timecard rack] fromwhere the employees would walk in to clock in. I wouldobserve it from the reception room and I would watch outof Foley's window. I just generally kept track of what wasgoing on." He said that there had been a problem with thetimecards someone had pulled and thrown in the trash canout in the parking lot. "So therefore we had pulled all thetimecards and that was one of the reasons why I came inearly and my payroll girl came in early was to put thetimecards back up again because we locked them up." Hegave instructions not to put timecards of those employeeswho had gone off work back in the timecard rack. He4 During the hearing the General Counsel announced that he hadconfirmed Warne's testimony regarding Burke and amended the complaintto delete R. Burke's name.testified that he did not see Margaret Shack approach thetimecard area on the morning of November 5.According to Warne, on the early afternoon of Novem-ber 5 when Eisele came in with Margaret Shack, RoseBlajos, and James Campbell, Eisele asked if I (Warne)could sit down and negotiate with him. Warne testified thathe told him, "I could not negotiate with him, but I wouldbe more than willing to listen to anything that he had to sayand I would be more than willing to convey it to theowners." Warne then suggested that they go back intoFoley's office and Mr. San Vancel, the company purchas-ing agent, joined the group.Upon reaching Foley's office, the group was hardlyseated before the receptionist appeared and told Warnethat Frank Spencer was on the phone. Warne excusedhimself from the group and went into anyother office totalk to Spencer and explain the situation. After explainingto Spencer that Eisele was there, Spencer said he wouldtalk to him on the telephone. According to Warne, what hecould hear from Eisele's conversation was that he [Eisele]was ready to negotiate with Spencer; that he wanted to getthe people off the street; that he had the authority and hedid represent the people. Eisele also said, "I am willing tosit down with you at any time and negotiate the return towork of these people." After. Eisele hung up the telephone,he told the group that Spencer would be calling him againand the meeting broke up.The remainder of Warne's testimony was concerned withRespondent's Exhibits 1, 2, 3, and 4. Respondent's ExhibitI is a sample copy of a letter dated December 10 which wasa followup letter to an earlier letter mailed to the strikingemployees offering them an opportunity to return to work(see Resp. Exh. 4 and 3 for the exact date of the firstmailing and the followup mailing which was either theletter or a telegram and is indicated by Resp. Exh. 2).Exhibit 3 is the compiled data on those employees whoactually returned to work which reflects that 13 of the 43employees listed in General Counsel's complaint werereturned to work between the dates of December 13 andJanuary 5, 1977. Respondent's Exhibit 4 indicates themailing and the response, or lack of response, for 29 of theremaining 30 employees set forth in General Counsel'scomplaint. Warne testified that R. Burke had originallywalked out with the dissident employees, but had returnedto work and was discharged on the late afternoon ofNovember 4 for being drunk on the job.4Respondent'sExhibit 5 consists of 40 employment forms taken from thepersonnel files showing the new employees hired betweenNovember 4 and November 17.Analysis and Legal ConsiderationsThere can be no question but what the conduct of thedissident employees was a labor dispute protected by theAct. Regardless of whether the employees were actingunwisely or unreasonable, they were acting in concert toprotest the new production standards. It has long beensettled that the reasonableness of worker's decisions toengage in concerted activity is irrelevant to the determina-653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of whether a labor dispute exists or not and theemployees are protected under Section 7 of the Act whenthey engaged in such concerted activity growing out oftheir labor dispute.5There might have been a question presented as towhether or not Margaret Shack was a supervisor during thetime she served as a leadperson in the cabinet department,but her undenied and undisputed testimony reflects that asof November I (2 days prior to the walkout) at her ownrequest she was relieved of all leadperson responsibilitiesand Robert Stockhamp assumed those responsibilities. Oncross-examination Shack testified that when she was aleadperson she read the "hard" cards which related whatstyle mobile home was being made; what cabinets were togo in each room; what color the paneling was to be and thetype of face-frame material was to be used. She stated thatshe was the only one in the department who read the"hard" cards and that thereafter she informed the otheremployees as to what they were to do. She testified that ifemployees were making mistakes she corrected their errorsand instructed them on how to perform the work correctly.Robert Stockhamp did not testify.James Campbell testified that he was a leadman in thefinal finish department and that his foreman was EliasBlajos. Campbell testified that he was over 12 people, 4 ofwhom were molders and that when new employees report-ed for work he showed them the "ropes so to speak." Healso indicated that he made general comments and recom-mendations to his foremen as to how the various employeeswere doing, including talking to Blajos about people whoshould be considered for a raise. Campbell also testifiedthat in the event an employee was not doing his job rightthat he would talk to Blajos and that they would both writeup a warning slip and both then sign it and give it to him.Perhaps the most candid and accurate description of theresponsibilities and authority of a leadman or leadpersonwas given by Richard Garcia, who was called to testify onbehalf of the General Counsel but who was not aparticipant in the "walkout." Garcia was a serviceman withthe Company at the time of the strike, but had formerlyheld the position as leadman in the final department. Hetestified as follows:Q. Now, as part of your duties as a leadman, didyou consult with your superior, the foreman, aboutwhether to give somebody a raise or not?A. Yes, I did.Q. Did you make any recommendations aboutgiving raises?A. I certainly did.Q. Were those recommendations generally fol-lowed?A. Yes they were.Q. What about if we had to terminate somebody;did you make a recommendation to the foreman aboutterminating?5 See N.L.R.B. v. Mackey Radio & Telegraph Co., 304 U.S. 333 (1938);N.L.R.B. v. Washington Aluminum Co., 370 U.S. 9 (1962); and LeprinoCheese Company, d/b/a Leprino Cheese Manufacturing Company, 424 F.2d184 (C.A. 10, 1970), cert. denied 400 U.S. 915(1970).8 See National Welders Supply Company, Inc., 129 NLRB 514 (1960);Ohio Power Co. v. N.L.R.B., 176 F.2d 385 (C.A. 6, 1949), cert. denied, 338A. Yes, I did.Q. And were those generally followed?A. In one particular case, yes.Q. And you helped train new employees as theycame in?A. Exactly.Section 2(11) of the Act sets forth the definition ofsupervisor as follows:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, layoff, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibility to direct them, or to adjust their grievances,or effectively to recommend such action, if in connec-tion with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requiresthe use of independent judgment.In order to be classified as a supervisor, a person need notmeet all the criteria of Section 2(11). This section is read inthe disjunctive and the presence of any one of theenumerated powers is sufficient to render an employee asupervisor.8On the basis of the record evidence in this caseI conclude that James Campbell and Robert Stockhampdid have authority to effectively recommend personnelactions directly affecting employees working under themand, therefore, were supervisors and are excluded from theprotection of the Act.Margaret Shack testified that pursuant to the conferencebetween the employees and representatives of managementon November 4, at which time it was indicated theemployees could report to work by 11 a.m. that day and bepaid for the entire day, or for those people who did nothave their tools they might report the following morning,she reported for work on November 5. When she did notfind her timecard in the rack, she went to the office. Thereshe was told by Jim Stark and by Poindexter that she hadbeen terminated. Warne's testimony tends to establish thatbecause of his concern over the number of people whowould be reporting for work on November 5, he waswatching carefully to determine who reported for work andthat had Margaret Shack shown up he would have seenher. While there is no basis for disbelieving Warne'stestimony in this regard, nevertheless, his own testimonyindicates that he was in a number of different places thatmorning and therefore might easily have missed MargaretShack. Neither Foreman Stark or Production ManagerPoindexter were called to testify and in the absence ofsome reasonable explanation as to why they were notcalled by Respondent it is reasonable to infer that if theyhad been called their testimony would have been adverseto Respondent.7On the basis of this record evidence I shallfind that Margaret Shack made an unconditional offer toU.S. 899; Arizona Public Service Co. v. N.LR.B., 453 F.2d 228 (C.A. 9,1971).? See Wigmore on Evidence, Sec. 285-290, 3rd addition; Michael andJohnBenevento d/b/a M. Benevento Sand & Gravel Co., 131 NLRB 358 at 364(1961); Marriello Fabrics, Inc., and Michael Marriello, 149 NLRB 333, at 341(1968); and A B & E Foreign Car Parts, 228 NLRB 627 (1977).654 F. M. HOMES, INC.return to work on November 5 at the invitation of Foleywithout requesting any change in her working conditions.Contrary to the arguments advanced by Respondent'scounsel, there is nothing in the act that precludes aminority union representative from acting as the employ-ees' agent for the purpose of requesting reinstatement.sHowever, based on the record testimony, I am not of theopinion that Eisele never made an unconditional offer toreturn to work on behalf of all of the dissident employees.Eisele's testimony is something less than crystal clear andtends toward being equivocal. Moreover, I am immediatelysuspicious that much more than a simple and straightforward unconditional offer to return to work on behalf ofthe employees occurred because Eisele acknowledge thatthe conversation between him and Spencer had lastedapproximately 30 minutes. This suspicion is supported bythe testimony of James Campbell who when asked by theGeneral Counsel to tell what he heard Eisele say toSpencer, he replied:He [Eisele] told him he would like to see the people onthe street back to work. I recall that he says when he seepeople on the street, wanting to go to work, and theyare refused work, that there is evidently a problem.He was trying to set up a meeting with Spencer todiscuss it; to negotiate.He kept trying to set the meeting up; he kept repeatingI would rather talk to you in person. That was about it.Margaret Shack testified that:Mr. Eisele told him I feel that these people are stillemployed here, and that all they want to do is to try tobargain with you to return to work. He said I wouldlike to meet with you and discuss these problems withyou, and try to make some arrangements so thesepeople can return to work.When Warne was asked what he had heard Eisele say toSpencer during the November 5 telephone conversation,Warne testified:There were about four main items that was said. Onewas I am ready to negotiate with you. The other onewas that I want to get these people off the street. Itdisturbs me when people are on the street. Do youbelieve that I represent these people. That I have theauthority to represent these people.At the conclusion of it, he said I am willing to sit downwith you at any time and negotiate the return to workof these people.Each of the witnesses testified to having heard Eisele usethe word bargain or negotiate. These are not words to beused in connection with an unconditional offer and tend tonegate the conclusion that an unconditional offer wasmade. Based on an analysis of all the testimony regardingthe conversation between the union business representa-s See N.LR.B. v. I. Posner, Inc., Posner Distributin Corp. et al., 304 F.2d773 (C.A. 2, 1962),. affirming in relevant part 133 NLRB 1567 (1961).tive, Eisele, and Respondent's coowner, Spencer, I amunable to conclude that an unconditional offer to return towork was ever made on behalf of all the dissidentemployees.The testimony of Margaret Shack, James Campbell, andRonald Campbell stand in the record undenied that theywere among a group of employees (James Campbell,Ronnie Campbell, Mike Cole, June Ladd, Bonnie Orosco,Bob Stockhamp, William Thomas, and Margaret Shack)who spoke to Foley and clearly made an unconditionaloffer to return to work when they, "told him we wanted togo back to work under any circumstances; told him wedidn't want a raise; we told him we didn't want Jim Stark;we just wanted our jobs back period." I shall find that thesix employees involved -James Campbell and RobertStockhamp having heretofore been found to be supervisors-made an unconditional offer to return to work onNovember 9.The testimony of Edward Scanlon stands in the recordundenied that he went to Respondent's plant approximate-ly at I o'clock in the afternoon on November 10 in aneffort to return to work but was informed by a secretaryreferred to as "Bart" that "his job had been terminated andthat's it." The secretary receptionist was not called totestify and there was no explanation as to why she did nottestify and as indicated earlier herein it is reasonable toinfer that had 3he testified her testimony would have beenadverse to Respondent. (See fn. 7, supra;) On the basis ofthis undisputed testimony, I shall find that EdwardScanlon made an unconditional offer to return to work onNovember 10.Although there is an allegation in the complaint that thestriking employees were wrongfully discharged, there is no8(a)(3) allegation in the complaint and there is no argu-ment made that the strike ever became an unfair laborpractice strike. While I am able to find, on the basis ofundenied testimony, that Margaret Shack and EdwardScanlon were wrongfully informed at a time when theywere on strike that they had been terminated, I cannotreach the conclusion, based on this record, that the strikewas converted to an unfair labor practice strike or thatRespondent was responsible for creating a situation whichwould have led the remaining strikers to believe that itwould be futile to make an unconditional offer to return towork.Because of the large number of new employees that werehired as replacements by Respondent during the periodfrom November 4 through 22, (40 -see Resp. Exh. 5)Respondent had no obligation to replace any of thoseemployees who walked out on November 4 and who mayhave made an unconditional offer to return to work afterNovember 22. However, economic strikers who uncondi-tionally apply for reinstatement at a time when theirpositions are filled by permanent replacements remainemployees and are entitled to full reinstatement upon thedeparture of replacements unless they have in the mean-time acquired regular and substantially equivalent employ-ment, or if the employer can sustain his burden of proof655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the failure to offer full reinstatement was for legitimateand substantial business reasons.9If and when any, or all,of those employees whom I have not found to have madean unconditional offer to return to work, make anunconditional offer to return to work, Respondent shall bedirected to maintain a list of the names, addresses, andtelephone numbers of such employees and make everypossible effort to inform them of future job openings unlessinformed by the respective employees that they are nolonger interested in returning to work.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with its business operationsas set forth in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. Respondentunlawfully denied striking employee Margaret Shack rein-statement to her same or substantially equivalent job onNovember 5 when she first made an unconditional offer toreturn to work and similarly failed to reinstate strikingemployees Ronald Campbell, Mike Cole, June Ladd,Bonnie Orosco, and William Thomas after they madeunconditional offers to return to work on November 9 at atime before their jobs had been filled by permanentreplacements. Respondent shall be directed to make eachof the aforenamed employees whole for any loss ofearnings each one of them may have suffered by reason ofthe discrimination against him or her by payment of a sumof money equal to that which each normally would haveearned beginning 5 days from the aforesaid dates untilreinstated, less any interim earnings during such period oftime. Backpay provided for herein shall be computed onthe basis of calendar quarters in accordance with themethod described in F. W. Woolworth Company, 90 NLRB289 (1950). Interest at the rate of 6 percent per annum shallbe added to such net backpay and shall be computed in themanner set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWI. The Respondent, F. M. Homes, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.9 Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (1969),cert. denied 397 U.S. 920 (1970).'o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,2. Respondent, by its failure to reinstate employeesMargaret Shack, Ronald Campbell, Mike Cole, June Ladd,Bonnie Orosco, and William Thomas interfered with,coerced, and restrained employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(a)(1).3. Respondent unlawfully failed and refused to rein-state Edward Scanlon after he had made an unconditionaloffer to return to work thereby interfering with, coercing,and restraining said employee in the exercise of his rightsas guaranteed in Section 7 of the Act, all of which isviolative of Section 8(a)(1).4. Respondent further interfered with, coerced, andrestrained employees Margaret Shack and Edward Scanlonwhen it advised said employees that their respective jobshad been terminated and that they would not be reem-ployed, in violation of Section 8(aX 1) of the Act.5. All other allegations of the complaint not specificallyfound as violations herein shall be dismissed.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER '10The Respondent, F. M. Homes, Inc., Edgemont,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to reinstate or otherwise discriminatingagainst employees who make unconditional offers to returnto work after having engaged in strike activities to protestworking conditions.(b) Interfering with, restraining, or coercing employees inthe exercise of rights guaranteed in Section 7 of the Act byadvising employees who seek to return to work following aconcerted protest that they have been terminated.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies of theAct:(a) Offer to employees Margaret Shack, Ronald Camp-bell, Mike Cole, June Ladd, Bonnie Orosco, WilliamThomas, and Edward Scanlon immediate and full rein-statement to the job or position formerly held by each ofthem, or, if that job no longer exists, to a substantiallyequivalent position without prejudice to their seniority andother rights and privileges.(b) Make each of the above-named employees whole forany loss of earnings he/she may have suffered by reason ofRespondent's unlawful discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.656 F. M. HOMES, INC.payroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Continue to maintain names addresses and telephonenumbers of all strikers who have not been reinstated andmake reasonable efforts to inform said employees of futurejob openings.(e) Post at its place of business in Edgemont, California,copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the RegionalI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aDirector for Region 21, after being duly signed byRespondent's representative shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."657